OPINION
By THE COURT
By chance, in looking through the "records in the above entitled cause, our reporter at Dayton finds motions for rehearing and to certify the record to the Supreme Court. These motions were not filed in accord with Rule 13 of the Rules of Practice of the Court of Appeals, as found in 38 Oh Ap.
Such applications must be made to the Presiding Judge within ten days after the decision is announced, one copy sent to each member of the court and are not to be filed'with the clerk of courts as they are not motions which become a part of the papers in the cause.
No reason is assigned to support the motion for rehearing as is required by the rule. We can see none and undertook to discuss the case fully in our original opinion. The application for rehearing may, therefore, be overruled.
The motion to certify contains no ground which would authorize this court to sustain the motion. The memorandum tends ■ to support the proposition that the question decided is of public or great general interest but this reason, if sustained, is ■ for the Supreme Court and not for this court. Motion to certify will, therefore, be overruled.